TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED APRIL 29, 2020



                                 NO. 03-19-00348-CV


   Appellant, Glenn Hegar, Texas Comptroller of Public Accounts // Cross-Appellants,
    Arnulfo P. Alcorta; Jose Abram Alcorta; Reyes Alcorta; Armando Alvarado, Jr.;
David A. Arizmendi; Teresa Arizmendi-Gordon; Adela A. Bautista; Guadalupe Cantu, Jr.;
   Jose Angel Gomez Cantu; Julian Jesus Torres Cantu; Olga Cantu; Olivia T. Cantu;
Hortencia Cantu Castillo; Carmelo Cordero; Guadalupe Torres Corona; Margarita Diaz;
  Maria Torres Galvan; Frances A. Garcia; Guadalupe S. Gonzales; Julia C. Gonzalez;
          Maria Christina Gonzales; Pedro T. Guajardo; Juanita T. Hernandez;
       Margarita T. Hernandez; Brandon R. Hugonnett; Christopher Hugonnett;
         Jose Luis Hugonnett; Manuel Hugonnett; Maria Guadalupe Hugonnett;
        Ricardo Guillermo Hugonnett; Shawn Hugonnett; Cleofas Torres Juarez;
        Dora Alicia Medina; Aurora Diana Cantu Mejia; Rosalinda Cantu Pena;
       Edwardo Ramos, Jr.; Eloyd D. Ramos; Linda A. Rios; Carmen Rodriguez;
      Maria Del Rosario Rodriguez; Carlos Salazar; Velma Thies; Beatris Torres;
Cosme Torres, Jr.; James Torres; Jose Angel Torres; Jose Luis Torres; Marcelina Torres;
Raul Torres; Alfredo R. Torrez; Miguel Torrez; Isabel C. Vasquez; Mary T. Venable, and
                                Irma Salazar Villanueva

                                          v.

           Appellees, Arnulfo P. Alcorta, Jose Abram Alcorta; Reyes Alcorta;
        Armando Alvarado, Jr.; David A. Arizmendi; Teresa Arizmendi-Gordon;
           Adela A. Bautista; Guadalupe Cantu, Jr.; Jose Angel Gomez Cantu;
   Julian Jesus Torres Cantu; Olga Cantu; Olivia T. Cantu; Hortencia Cantu Castillo;
  Carmelo Cordero; Guadalupe Torres Corona; Margarita Diaz; Maria Torres Galvan;
Frances A. Garcia; Guadalupe S. Gonzales; Julia C. Gonzalez; Maria Christina Gonzales;
          Pedro T. Guajardo; Juanita T. Hernandez; Margarita T. Hernandez;
Brandon R. Hugonnett; Christopher Hugonnett; Jose Luis Hugonnett; Manuel Hugonnett;
    Maria Guadalupe Hugonnett; Ricardo Guillermo Hugonnett; Shawn Hugonnett;
        Cleofas Torres Juarez; Dora Alicia Medina; Aurora Diana Cantu Mejia;
      Rosalinda Cantu Pena; Edwardo Ramos, Jr.; Eloyd D. Ramos; Linda A. Rios;
    Carmen Rodriguez; Maria Del Rosario Rodriguez; Carlos Salazar; Velma Thies;
 Beatris Torres; Cosme Torres, Jr.; James Torres; Jose Angel Torres; Jose Luis Torres;
  Marcelina Torres; Raul Torres; Alfredo R. Torrez; Miguel Torrez; Isabel C. Vasquez;
    Mary T. Venable, and Irma Salazar Villanueva, // Cross-Appellee, Glenn Hegar,
                         Texas Comptroller of Public Accounts
            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on May 17, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. The appellant/cross-appellee shall pay all costs relating to this appeal, both in this Court

and in the court below.